Citation Nr: 1011247	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
April 1952, March 1956 to June 1956, and June 1957 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA).   The rating decision, in pertinent 
part, denied the Veteran's claim.

In January 2010, the Veteran, accompanied by his authorized 
representative, appeared at a Travel Board hearing held 
before the below-signed Veterans Law Judge in Nashville, 
Tennessee.  A transcript of that hearing has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of scaphoid nonunion 
advanced collapse (SNAC) right wrist.

2.  The Veteran experienced a right wrist injury while in 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right wrist disability are met. 38 U.S.C.A §§ 1131, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

As the Board has granted the full benefit sought with respect 
to the issue on appeal, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks service connection for a right wrist 
disability, claimed as residuals of a navicular fracture 
experienced during service.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The record reflects that the Veteran experienced a navicular 
fracture while in service, that he has a current diagnosis of 
SNAC wrist, and that he has presented evidence linking a 
right wrist disability to his period of active service.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been diagnosed as having "a SNAC wrist which 
follows navicular fracture of the right wrist." See letter 
of private physician dated July 2007 (the Board notes that 
SNAC is an acronym for "scaphoid nonunion advanced 
collapse," per Medical Abbreviations, 14th Edition, Neil M. 
Davis Associates, 270 (2009)).   

He has stated (see letters dated June 2007, October 2007, 
March 2008 and hearing transcript of January 2010) that he 
fractured his right wrist during a training exercise at Camp 
LeJeune in April 1951.  

The Veteran's service personnel records verify that he was 
stationed at Camp LeJeune for training in 1951, from April to 
May.  An April 26, 1951 service treatment record reflects 
that he was treated for a simple fracture described as 
navicular.  Next to the notation of the injury appear the 
numbers 8160, and, although the meaning of the numbers is not 
specified, the Board notes that "8160" corresponds to the 
current (at that time) International Classification of 
Diseases code for a simple fracture of the hand 
(http://www.wolfbane.com/icd/icd6h.html, last accessed March 
19, 2010).

Other service treatment records show that the Veteran 
received an x-ray of his right wrist in August 1973, but the 
results were normal.  In March 1974, the Veteran was seen 
twice for right foot pain following a fall; x-rays revealed a 
fractured right tarsal, navicular, which was noted as 
probably the "non-union of old fracture."  One of the March 
1974 treatment notes stated that the prior fracture occurred 
18 years earlier.

A December 1975 service treatment record reflects that the 
Veteran received a new support for the right tarsal fracture.  
In March 1976, the Veteran indicated on a self report of 
medical history that he experienced arthritis, but did not 
indicate in which part of his body.

In a March 2008 statement, he reported that his right wrist 
needed to be drained of fluid and injected with pain 
medication in 1960 and 1973, and that, in the 1990s, he wore 
a brace to help with discomfort.  

The Veteran's private physician provided a July 2007 letter 
diagnosing "a SNAC wrist which follows navicular fracture of 
the right wrist."  The physician noted review of the 
Veteran's service treatment records and further stated that a 
"notation in his Marine Corps records indicates that it was 
present at least on May 1, 1951." 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a physician's knowledge of relevant case facts 
bears on the probative value assigned to a medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  
Here, the case file clearly indicates that the Veteran 
experienced a navicular fracture in April 1951.  The 
Veteran's private physician has reviewed the pertinent 
service treatment records and provided an opinion that the 
April 1951 fracture was to the right wrist.  Although the 
1973 wrist x-ray was normal, the provision of the x-ray 
supports the occurrence of an in-service injury; the Board 
observes that 1973 is the same year the Veteran reported 
receiving additional treatment (in the form of draining 
excess fluid from the wrist).

The Veteran has testified (January 2010 hearing) that he 
experienced continuity of symptomatology, to include pain, 
numbness, and swelling, of the right wrist since injuring it 
in service.  The below-signed Veteran's Law Judge found the 
Veteran's January 2010 testimony credible, (presiding 
officials are owed deference as to determinations of witness 
credibility, see Jackson v. Veterans Administration, 768 F.2d 
1325, 1331 (1985) and Pensaquitos Village Inc. v. National 
Labor Relations Board, 565 F.2d 1074, 1078 (1977)), and the 
Board notes that laymen such as the Veteran can attest to 
their in-service experiences and current symptoms.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As the Board 
has found the opinion provided by the Veteran's private 
physician, as well as the Veteran's testimony of continuity 
of symptomatology, credible, and the record contains evidence 
of an in-service injury, the Board finds that the claim 
should be granted.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Although the Veteran has not provided medical evidence of 
continuity of symptomatology, the Board observes that even 
when a claimant is diagnosed with a disability and the 
severity of the disability lessens (even to the extent that 
it no longer impairs the claimant), a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service.  Ferenc v. 
Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction 
in the terms "compensation," "rating," and "service 
connection" as, although related, each having a distinct 
meaning as specified by Congress).  The question of severity 
is one of rating, not of service connection.  Id.

Since the determinative question in this matter is whether 
there is a nexus between the Veteran's current SNAC wrist 
diagnosis and an incident of service, and the record reflects 
competent, persuasive evidence of such a nexus, the Board 
finds the evidence is in approximate balance as to service 
connection.  


ORDER

Entitlement to service connection for a right wrist 
disability is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


